 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 131 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2011 
Mr. Bonner submitted the following resolution; which was referred to the Committee on House Administration 
 
RESOLUTION 
Providing amounts for the expenses of the Committee on Ethics in the One Hundred Twelfth Congress. 
 
 
1.Amounts for Committee ExpensesFor the expenses of the Committee on Ethics (hereafter in this resolution referred to as the Committee), including the expenses of all staff salaries, there shall be paid, out of the applicable accounts of the House of Representatives for committee salaries and expenses, not more than $5,868,310.55 for the One Hundred Twelfth Congress. 
2.Session LimitationsOf the amount specified in section 1— 
(1)not more than $2,824,535.12 shall be available for expenses incurred during the period beginning at noon on January 3, 2011, and ending immediately before noon on January 3, 2012; and 
(2)not more than $3,043,775.43 shall be available for expenses incurred during the period beginning at noon on January 3, 2012, and ending immediately before noon on January 3, 2013. 
3.VouchersPayments under this resolution shall be made on vouchers authorized by the Committee, signed by the Chairman of the Committee, and approved in the manner directed by the Committee on House Administration. 
4.RegulationsAmounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
 
